PER CURIAM.
The sole question presented upon this appeal is whether the trial judge abused his discretion in allowing the plaintiff to read into evidence the deposition of a witness. The controlling procedural provision is found in Rule 1.21(d) (3), Florida Rules of Civil Procedure, 30 F.S.A. “The deposition of a witness, whether or not a party, may be used by any party for any purpose if the court finds: * * * 3, that the witness is unable to attend or testify because of age, sickness, infirmity, or imprisonment; * * ”. The appellant has failed to show an abuse of the discretion which the rule reposes in the trial judge. Cf., Driscoll v. Morris, Fla.App.1959, 114 So.2d 314, 316.
Affirmed.